 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CRAIG IVAN ADAMS,                                 No. 2:19-cv-2572 WBS DB P
12                       Petitioner,
13           v.                                         ORDER
14    PATRICK COVELLO,
15                       Respondent.
16

17

18          Petitioner has requested the appointment of counsel. He states only that he lacks funds to

19   obtain counsel. There exists no absolute right to appointment of counsel in habeas proceedings.

20   See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A

21   authorizes the appointment of counsel at any stage of the case “if the interests of justice so

22   require.” See Rule 8(c), Fed. R. Governing § 2254 Cases. The court does not find that the

23   interests of justice would be served by the appointment of counsel at the present time.

24   ////

25   ////

26   ////

27   ////

28   ////
 1           Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for appointment of

 2   counsel (ECF No. 9) is denied without prejudice to a renewal of the motion at a later stage of the

 3   proceedings.

 4   Dated: February 13, 2020

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17   DLB:9
     DB/prisoner-habeas/adam2572.110
18

19

20
21

22

23

24

25

26
27

28
                                                       2
